DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 2-5, 19 and 20, amendment of claim 1, 15, and the addition of new claims 21-26, in the paper of 7/15/2022, is acknowledged.  Applicants' arguments filed on 7/15/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 6-18, 21-26 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse of the invention of Group II, claims 1-18, drawn to a DNA polymerase, in the paper of 10/25/2021, is acknowledged.  Applicant's election without traverse of the following species:
Species Group 1:	1) Alanine at position 411,
Species Group 2:	1) Glycine at position 412,
Species Group 3:	1) Proline at position 413,

Species Group 4:	By virtue of applicants above election the species of AGP (Claim 4) is elected.
Species Group 5:	Position 141,
Species Group 6:	Alanine at position 141,
Species Group 7:	Valine at position 488,
are acknowledged.
Claims 8-14, 16, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 21-26 are objected to because of the following informalities:  
Claims 21-26 are dependent on rejected claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The rejection of claim(s) 1, 6, 7, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smith et al. (US Patent NO. 8,852,910) as evidenced by Uniprot Accession No. E2D778,Nov 2010 is withdrawn based upon applicants amendment of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 1, 4, 6, 7, 15, 17 and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Smith et al. (US Patent NO. 8,852,910) as evidenced by Uniprot Accession No. E2D778, Nov 2010 is withdrawn based upon applicants amendment of the claims in the paper of 7/29/2022.
Claims 1, 6, 7, 15, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Smith et al. (US Patent NO. 8,852,910) as evidenced by Uniprot Accession No. E2D778, Nov 2010 and Hogrefe et al. (US Patent NO. 9,085,762).
Smith et al. teach a number of modified polymerases for improved incorporation of nucleotide analogues.  Smith et al. teach that the modified polymerases are family B DNA polymerases which include numerous archael DNA polymerases including those family B DNA polymerases isolated from the hyperthermophilic archaeon Thermococcus litoralis.  Smith et al. teach a number of substitution mutations at each of the three positions of the motif A domain, including positions 411, 412 and 413.  Smith et al. teach the family B DNA polymerases isolated from the hyperthermophilic archaeon Thermococcus litoralis having an alanine at position 411, a glycine at position 412 and a isoleucine at position 413.  It is acknowledged that Smith et al. do not teach the amino acid sequence of the family B DNA polymerases isolated from the hyperthermophilic archaeon Thermococcus litoralis, however its amino acid sequence is considered inherent to the family B DNA polymerases from Thermococcus litoralis.  This amino acid sequence which is inherent is evidenced by Uniprot Accession No E2D778, which has greater than 90% sequence identity to instant SEQ ID NO:1.  
In addition to the above taught substitution mutations, Smith et al. teach in addition it is also desirable for the third position (413) remain proline when the first two amino acid positions (411 and 412) are substituted (column 13, lines 5-9).
Smith et al. further teach the above modified DNA polymerases having a substitution mutation at position 411, 412 and/or 413 with additional substitution mutation positions, including position 141 substituted with an alanine.
Hogrefe et al. teach compositions and methods of using split polymerase enzymes in applications calling for the detectable labeling of nucleic acids, in particular quantitative PCR and DNA sequencing applications.  Hogrefe et al. teach the creation of split Family B DNA polymerases wherein the split polymerase comprise a mutation at an amino acid position corresponding to positions L409, Y410, P411, D141 and V93 such that the split polymerase exhibits increased incorporation of non-natural nucleotides or increased utilization of modified primer templates.  Hogrefe et al. further teaches the D141A substitution in this context.
Before the effective filing date, one of skill in the art at the time of filing would have been motivated to combine the polymerase substitutions taught by both Smith et al. and Hogrefe et al. in the DNA polymerase from Thermococcus litoralis which has an amino acid sequence at least 90% identical to instant SEQ ID NO:1 and comprises an alanine at position 411, a glycine at position 412 and a proline at position 413 and a substitution at position 93 and position 141 for improved incorporation of nucleotide analogues in sequencing methods.  The motivation for the combination of substitutions at positions L409, Y410, P411, D141 and V93 comes from Hogrefe et al. who teach such a combination of substitution positions in the back bone of the Family B DNA polymerases.  The motivation for the specific substitution L409A (L411A), Y410G (Y412G) and P411P (P413P) comes from Smith et al.  who teach that in addition it is also desirable for the third position (413) remain proline when the first two amino acid positions (411 and 412) are substituted (column 13, lines 5-9) such as the hyperthermophilic archaeon Thermococcus litoralis having an alanine at position 411, a glycine at position 412.  The expectation of success is high based upon the high level of skill in the art with regard to protein expression and isolation and recombinant DNA methodologies as exemplified by the teachings of Smith et al. who teach all that is required to practice the obvious methods.
Applicants argument:
Applicants argument that Smith fails to teach or suggest a polymerase having an alanine at position 411, a glycine at position 412, and a proline at position 413, or an amino acid position functionally equivalent to those the respective amino acid positions (i.e., positions 408, 409, and 410 in Smith) based upon applicants submission that Smith teaches away from maintaining a proline at position 413 on the basis that Smith uses the 9oN polymerase which has a proline at position 413 as a negative control.  This argument is not found persuasive on the basis that this “negative control” does not also have substitutions at positions 411 and 412 as was suggested by Smith when the proline remains at position 413 and thus the suggestion that this teaches away from the obvious combination of substitution mutations is not persuasive.
Applicant additional argument that Smith et al. does not specifically teach an alanine at position 411 and a glycine at position 412 is not found persuasive.
Claims 1, 6, 7, 15, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Smith et al. (US Patent NO. 8,852,910) as evidenced by Uniprot Accession No. E2D778, Nov 2010 and Hogrefe et al. (US Patent NO. 9,085,762).
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
4/12/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652